Case: 20-10965     Document: 00515787735         Page: 1     Date Filed: 03/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 19, 2021
                                  No. 20-10965
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jessie Alan Huckel,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-988
                            USDC No. 4:17-CR-176-3


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Jessie Alan Huckel, federal prisoner # 56008-177, pleaded guilty to
   conspiracy to possess with the intent to distribute 50 grams or more of
   methamphetamine, and the district court imposed a sentence of 200 months



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10965      Document: 00515787735          Page: 2   Date Filed: 03/19/2021




                                    No. 20-10965


   in prison to be followed by four years of supervised release. In the district
   court, Huckel filed a letter that urged the reasons why he believed that he
   qualified for compassionate release and also requested appointment of
   counsel. The district court construed the letter filing as a motion for
   compassionate release and denied it. On appeal, Huckel contends that the
   district court erred in construing his letter as a motion for compassionate
   release. He also challenges the district court’s denial of his constructive
   motion, arguing that he is entitled to compassionate release due to the
   extraordinary and compelling circumstances COVID-19 poses in a prison
   setting, particularly in light of various preexisting ailments from which he
   suffers.
          As a preliminary matter, Huckel has not shown any error in the district
   court’s construction of his letter as a motion for compassionate release.
   Although in a single sentence Huckel asked to be appointed counsel, his letter
   was otherwise wholly devoted to presenting the reasons why he believed he
   was entitled to compassionate release, including that his preexisting ailments
   put him at an increased risk for serious illness from COVID-19, that his family
   would support him upon release, and that he had made efforts at
   rehabilitation while in prison and had exhausted his administrative remedies.
   Additionally, he attached to his letter 38 pages of documentation to support
   his claim. Because his letter contained arguments as to why he should be
   granted compassionate release and was devoid of any arguments as to why he
   was entitled to appointment of counsel, the district court reasonably
   construed Huckel’s letter as a motion for compassionate release. To the
   extent that Huckel challenges the district court’s implicit denial of his
   request for the appointment of counsel, he has not shown that the court
   abused its discretion in that regard. See Cupit v. Jones, 835 F.2d 82, 86 (5th
   Cir. 1987).




                                         2
Case: 20-10965       Document: 00515787735           Page: 3   Date Filed: 03/19/2021




                                      No. 20-10965


            As to Huckel’s challenge to the denial of his constructive motion for
   compassionate release, a district court may reduce a defendant’s term of
   imprisonment if, after considering the applicable 18 U.S.C. § 3553(a) factors,
   the court finds that “extraordinary and compelling reasons warrant such a
   reduction” and “such a reduction is consistent with applicable policy
   statements issued by the Sentencing Commission.”                     18 U.S.C.
   § 3582(c)(1)(A)(i). A district court’s decision to deny a prisoner’s motion
   for compassionate release is reviewed for an abuse of discretion, and
   deference is given to the district court’s application of the § 3553(a)
   sentencing factors. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020).
            Here, although the district court initially found that extraordinary and
   compelling reasons did not exist, it alternatively denied Huckel’s motion on
   the ground that he was not entitled to compassionate release because the
   § 3553(a) factors did not weigh in his favor. Specifically, the district court
   found that: Huckel had committed a serious offense; he had a “fairly lengthy
   criminal history”; denial of the motion was necessary to protect the public
   from future crimes; and releasing Huckel was not in the interests of justice
   and would minimize the seriousness of his offense. See § 3553(a)(1)-(2).
   While Huckel makes conclusional statements that the § 3553(a) factors favor
   his early release and that the district court failed to consider the § 3553(a)
   factors, he fails to articulate which factors the district court neglected to
   consider. Huckel’s disagreement with the district court’s weighing of the
   sentencing factors is not sufficient to demonstrate an abuse of discretion,
   particularly given that Huckel provides no evidence or case law establishing
   that the district court based its decision on a legal error or on an erroneous
   assessment of the facts. See Chambliss, 948 F.3d at 694.
            Because we can affirm on any basis supported by the record, see United
   States v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014), we need not address the



                                           3
Case: 20-10965      Document: 00515787735           Page: 4   Date Filed: 03/19/2021




                                     No. 20-10965


   district court’s alternative reason for denial, namely that denial of the motion
   was warranted because Huckel posed a danger to other persons or the
   community, as contemplated by the Sentencing Commission’s policy
   statement at U.S.S.G. § 1B1.13.
          Accordingly, the judgment is AFFIRMED.




                                          4